Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 01/08/2021. In virtue of this communication, claims 1-3, 6, 8-11, 14-15, 20-25, 29, 32 and 35-36 are currently pending in the instant application. 
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 depends on cancelled claim 13.  Appropriate correction is required. Also, note that if the applicant intends to have claim 14 depend on claim 1, claim 1 does not mention characteristics as claim 14 further narrows. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 14-15, 24-25, 29, 32 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2013/0286918 A1).  

 	Regarding Claim 1 Park teaches the limitations "A method for configuring a group of wireless devices capable of communicating with each other over a short-range connection and configured to communicate with a network node over a long-range wireless connection at respective predefined occasions, the method being performed by the network node, the method comprising: (see abstract, fig. 1, 6 and par. 0020, where a BS controls scheduling of an M2M group of wireless devices (i.e. short and long range capable);
obtaining information that the wireless devices are candidates for being grouped together; grouping the wireless devices into the group of wireless devices by distributing the predefined occasions within the group of wireless devices such that all the predefined occasions, for all the wireless devices in the group of wireless devices, do not fully overlap in time; and (see par. 0033, 0044 and par. 0077, where US-specific control information is sent to each M2M in the group including device specific resources (i.e. not overlapping in time such as with TDM). 
transmitting information indicative of the distributed predefined occasions to the wireless devices in the group of wireless devices, thereby configuring the group of wireless devices" (see fig. 9 and par. 0077, where the DCI format is transmitted to the group of M2Ms showing the UE specific control information). 

	Claims 15, 29, 32, 35 and 36 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 2 Park teaches the limitations "The method according to claim 1, wherein the information indicative of the configured predefined occasions is transmitted to a single one of the wireless devices in the group of wireless devices over the long-range wireless connection and in one of the predefined occasions for that single one of the wireless devices” (see par. 0020, where the M2M device receives a first downlink control signal assigned to an M2M group, comprising a plurality of M2M devices, from a base station and receives a second downlink control signal, specifically assigned to the M2M device itself, from the base station, and transmitting uplink through a channel scheduled based on the first downlink control signal and the second downlink control signal.). 

	Regarding Claim 3 Park teaches the limitations "The method according to claim 1, wherein the information that the wireless devices are candidates for being grouped together is obtained from at least one of the wireless devices in the group of wireless devices" (see par. 0017, where the group DCI format may comprise control information specially assigned to other M2M devices included in the M2M group. In other words, the response to a nodes transmission to one M2M regarding another M2M is considered the information of candidates to be grouped). 

	Regarding Claim 6 Park teaches the limitations "The method according to claim 1, wherein which of the wireless devices to be grouped into the group of wireless devices is based on geographical location for each individual wireless device" (see par. 0075 “M2M device location-based grouping”).  

	Regarding Claim 14 Park teaches the limitations "The method according to claim 13, wherein the characteristics pertain to at least one of remaining battery power, total battery capacity, and coverage using the short-range connection, and/or the long-range wireless connection" (see par. 0072 and fig. 8, where transmission power is considered as a characteristic in the group). 

 	Claim 24 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 25 Park teaches the limitations "The method according to claim 15, wherein the predefined occasions are defined by a discontinuous reception, DRX, cycle configuration collectively determined for the group of wireless devices by the network node" (see par. 0069, showing DRX cycles being set). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 8-9, 11 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 and 15 above, and further in view of Farhadi et al. (US 2013/0242825 A1). 

	Regarding Claim 8 Park teaches the limitations "The method according to claim 1, but does not disclose  “further comprising: re-distributing the predefined occasions within the group of wireless devices upon another wireless device being confirmed to join the group of wireless devices, and/or upon one wireless device in the group of wireless devices being confirmed to leave the group of wireless devices."
	In the same field of endeavor Farhadi discloses a communication transmission system where updates are given during a DRX cycle upon a device entering or leaving the group and other devices are notified (see abstract, fig. 7, 8 and par. 0046). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to re-distribute allocations of transmissions upon a device entering or leaving a group as taught by Farhadi in the system of Park, in order to save power (see par. 0046).  


 	Claims 9, 21 and 23 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 11 Park and Farhadi teach the limitations "The method according to claim 8, wherein which another wireless device is allowed to join the group of wireless devices, and/or which wireless device in the group of wireless devices is allowed to leave the group of wireless devices is controlled by the network node" (see par. 0046 and fig. 2-4, where the node instructs the devices whether allowed to  join or leave). 

 	Claim 22 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

Allowable Subject Matter

 Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “The method according to claim 8, further comprising notifying said one wireless device leaving the group of wireless devices to, before leaving the group of wireless devices, provide information indicative of the re-distributed predefined occasions to the wireless devices in the group of wireless devices."
 	Park and Farhadi show updating the transmission schedule for group UEs but do not disclose requiring a UE leaving the group to provide updated scheduling to the node.  
Furthermore, claim 10 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648